Opinion by
Lawrence, J.
An appeal for reappraisement was filed, but action thereon was suspended pending decision in another case involving similar merchandise shipped during 1936. (See Luigi Vitelli Elvea, Inc. v. United States, 9 Cust. Ct. 466, R. D. 4661, affirmed in United States v. Luigi Vitelli Elvea, Inc., 11 id. 437, R. D. 5941.) Thereafter, said appeal for reappraisement was sub*310mitted for decision on a stipulation incorporating the record in the decided case,, and final judgment was entered on the basis of export value at prices higher than the entered value. The court was of the opinion that the established facts in the instant case are analogous to those in Abstracts 49970 and 49986 and held that the observations of the court concerning the nature of the proof, the sufficiency thereof, and the character of the witnesses who appeared in the cited eases were equally applicable to and descriptive of the evidence submitted and of the witnesses who appeared herein. Prom an examination of the record and a consideratipn of the facts in the case, it was held that the entry of the merchandise at a less value than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. 'The petition was therefore granted.